Name: Commission Regulation (EC) NoÃ 1649/2006 of 8 November 2006 on the application of the lowest rate of export refund for certain products in the eggs and poultrymeat sectors (Codified version)
 Type: Regulation
 Subject Matter: America;  trade policy;  European Union law;  animal product
 Date Published: nan

 9.11.2006 EN Official Journal of the European Union L 309/6 COMMISSION REGULATION (EC) No 1649/2006 of 8 November 2006 on the application of the lowest rate of export refund for certain products in the eggs and poultrymeat sectors (Codified version) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2771/75 of 29 October 1975 on the common organization of the market in eggs (1), and in particular Article 9(3) thereof, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat (2), and in particular Article 9(3) thereof, Whereas: (1) Commission Regulation (EEC) No 109/80 of 18 January 1980 on the application of the lowest rate of export refund for certain products in the eggs and poultrymeat sectors (3) has been substantially amended several times (4). In the interests of clarity and rationality the said Regulation should be codified. (2) In cases where the export refund varies according to destination, Article 18(1) of Commission Regulation (EC) No 800/1999 of 15 April 1999 laying down common detailed rules for the application of the system of export refunds on agricultural products (5), lays down that the part of the refund, calculated on the basis of the lowest rate of refund, applicable on the day when the customs export formalities are completed, is to be paid when proof is provided that the product has left the customs territory of the Community. (3) Article 4(1) and (7) and Article 5(1) and (3) of Council Regulation (EEC) No 565/80 of 4 March 1980 on the advance payment of export refunds in respect of agricultural products (6), allow the part of the refund calculated on the basis of the lowest rate to be paid as soon as the product has been placed under the special procedure set up by the said Regulation. (4) Under the special arrangements drawn up with certain third countries, the rate of refund applicable on exports to those countries of certain products in the egg and poultrymeat sectors may be lower, and sometimes substantially lower, than the refund normally applied. It also sometimes happens that no refund is fixed. (5) The lowest rate of refund also results from the fact that a refund has not been fixed. (6) Where a refund is not fixed for exports, measures introduced in the United States guarantee that products which have qualified for a refund for other destinations may not be imported into that country. An exception should also be provided for determining the lowest rate of refund for exports to the United States. Experience shows that the products in question may qualify for this exception not only with regard to the application of Article 18(2) of Regulation (EC) No 800/1999 but also with regard to the application of Articles 4(1) and (7) and Article 5(1) and (3) of Regulation (EEC) No 565/80. (7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION: Article 1 The fact that no refund is fixed for products falling within CN codes 0105 11, 0105 12, 0105 19, 0207 (excluding 0207 34, 0207 13 91, 0207 14 91, 0207 26 91, 0207 27 91, 0207 35 91, 0207 36 81, 0207 36 85 and 0207 36 89), 0407, 0408, and 1602 32 which are exported to the United States of America shall not be taken into consideration:  for determining the lowest rate of refund for the purposes of Article 18(2) of Regulation (EC) No 800/1999,  for applying Articles 4(7) and 5(3) of Regulation (EEC) No 565/80. Article 2 Regulation (EEC) No 109/80 is repealed. References to the repealed Regulation shall be construed as references to this Regulation and shall be read in accordance with the correlation table in Annex II. Article 3 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 November 2006. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 282, 1.11.1975, p. 49. Regulation as last amended by Regulation (EC) No 679/2006 (OJ L 119, 4.5.2006, p. 1). (2) OJ L 282, 1.11.1975, p. 77. Regulation as last amended by Regulation (EC) No 679/2006. (3) OJ L 14, 19.1.1980, p. 30. Regulation as last amended by Regulation (EC) No 2916/95 (OJ L 305, 19.12.1995, p. 49). (4) See Annex I. (5) OJ L 102, 17.4.1999, p. 11. Regulation as last amended by Regulation (EC) No 671/2004 (OJ L 105, 14.4.2004, p. 5). (6) OJ L 62, 7.3.1980, p. 5. Regulation as last amended by Commission Regulation (EC) No 444/2003 (OJ L 67, 12.3.2003, p. 3). ANNEX I REPEALED REGULATION WITH ITS SUCCESSIVE AMENDMENTS Commission Regulation (EEC) No 109/80 (OJ L 14, 19.1.1980, p. 30) Regulation (EEC) No 1475/80 (OJ L 147, 13.6.1980, p. 15) Only the second indent of Article 1(3) Regulation (EEC) No 3987/87 (OJ L 376, 31.12.1987, p. 20) Only Article 4 Regulation (EEC) No 1737/90 (OJ L 161, 27.6.1990, p. 25) Regulation (EEC) No 3779/90 (OJ L 364, 28.12.1990, p. 9) Only Article 2 Regulation (EC) No 2916/95 (OJ L 305, 19.12.1995, p. 49) Only the second indent of Article 1(1) and the first indent of Article 1(2) ANNEX II CORRELATION TABLE Regulation (EEC) No 109/80 This Regulation Article 1 Article 1  Article 2 Article 2 Article 3  Annex I  Annex II